Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 18, 2019

                                       No. 04-19-00466-CR

                                    Scott Ralph WHEELOCK,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. B18291
                           Honorable Rex Emerson, Judge Presiding


                                          ORDER
        On November 8, 2019, we abated this appeal to the trial court to permit the trial court to
conduct a hearing to determine: (1) whether appellant desires to prosecute his appeal; (2)
whether appellant wishes to waive his right to appointed counsel and proceed with his appeal pro
se; (3) whether the waiver of assistance of counsel is made voluntarily, knowingly, and
intelligently; (4) whether appellant’s decision to proceed pro se is in the best interest of appellant
and of the State; and (5) whether appellant is fully aware of the dangers and disadvantages of
self-representation. We suspended all appellate deadlines pending further order of this court.

        On November 26, 2019, the trial court reporter filed in our court a reporter’s record of the
hearing, and on December 2, 2019, the trial court clerk filed in our court a supplemental clerk’s
record containing the trial court’s findings of fact. The record shows that, on November 26,
2019, the trial court entered the following findings: (1) appellant desires to prosecute his appeal;
(2) appellant wishes to proceed with his appeal pro se; (3) appellant’s waiver of assistance of
counsel is made voluntarily, knowingly and intelligently; (4) appellant is fully aware of the
dangers and disadvantages of self-representation; and (5) it is in the best interest of appellant and
the State that appellant proceed with his appeal pro se.

         Accordingly, it is ORDERED that appellant is allowed to proceed with his appeal pro se.
It is further ORDERED that the District Clerk of Kerr County shall prepare and send a full and
complete duplicate copy of the clerk’s record and the reporter’s record for Cause No. B18291 to
appellant Scott Ralph Wheelock, # 02831883 / TDCJ no. 02270570, Wynne Unit, 810 FM 2821,
Huntsville, TX 77349, no later than December 27, 2019. The district clerk is ORDERED to file
written proof with this court showing the date that a copy of the record has been sent to appellant
no later than December 27, 2019.

        It is further ORDERED that the following motions are denied as moot: (1) appellant’s
“Motion for Request of Transcripts of November 22, 2019 and Notice of Change of Address;”
(2) appellant’s “Motion for Change of Address and Motion for Request of Transcripts;” (3) the
State’s “Motion for Stay Briefing Schedule;” (4) appellant’s “Motion of Notice of Error(s) and
for Attachment of Appellant’s Brief;” appellant’s “Motion for Attorney to Show Authority;” (5)
appellant’s “Motion for Consideration of Additional Damages;” and (6) appellant’s “Motion for
Affirmance with Damages.” Further it is ORDERED that appellant’s brief filed on September
30, 2019, while appellant was represented by counsel, is stricken from our record.

      It is further ORDERED that appellant’s pro se brief is due January 31, 2020. Appellant is
reminded that his brief must comply with Texas Rule of Appellate Procedure 38.




                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of December, 2019.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court